Citation Nr: 0927493	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-15 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post tubulovillous 
adenoma polyp excision.

3.  Entitlement to service connection for glaucoma.  

4.  Entitlement to service connection for bronchitis.  

5.  Entitlement to an initial evaluation in excess of 60 
percent for seborrheic dermatitis with pseudofolliculitis 
barbae (PFB).  

6.  Entitlement to an initial evaluation in excess of 10 
percent for status post lipoma excision scar of the chest.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome (PFS) of the left knee.

8.  Entitlement to an initial evaluation in excess of 10 
percent for PFS of the right knee.  

9.  Entitlement to an evaluation in excess of 20 percent for 
scoliosis of the lumbar spine prior to November 14, 2007.  

10.  Entitlement to an evaluation in excess of 40 percent 
from November 14, 2007, for scoliosis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and September 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Columbia, South Carolina.  

In the April 2006 rating determination, the RO granted 
service connection for scoliosis of the lumbar spine and 
assigned a 20 percent disability evaluation effective March 
2006.  The RO also granted service connection for PFS of the 
left and right knees and assigned separate noncompensable 
disability evaluations effective March 2006.  

In a May 2008 rating determination, the RO increased the 
Veteran's disability evaluation for his right and left knees 
to 10 percent disabling retroactive to the initial grant of 
service connection.  The RO also increased the Veteran's 
disability evaluation for his scoliosis of the lumbar spine 
to 40 percent and assigned an effective date of November 14, 
2007.   As the Veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, his claims remain in 
controversy as less than the maximum benefit available was 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issues 
have been recharacterized as they appear on the cover page of 
the instant decision.  

In January 2009, the Veteran appeared at a videoconference 
hearing at the RO before the undersigned.  A transcript of 
the hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  At the time of his January 2009 Board hearing, the 
Veteran indicated that he was withdrawing the issues of 
entitlement to service connection for bilateral hearing loss, 
post tubulovillous adenoma polyp excision, glaucoma, and 
bronchitis, and the issues of higher initial evaluations for 
seborrheic dermatitis with PFB and status post lipoma 
excision scar of the chest.  

3.  The Veteran submitted the request for withdrawal of the 
above issues in writing immediately following the January 
2009 Board hearing.  

4.  The Veteran's PFS of the left knee has not been 
productive of: ankylosis; recurrent subluxation or lateral 
instability; dislocated, semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joints; 
or malunion of the tibia and fibula.  At worst flexion was 
limited to 90 degrees and extension to no less than zero 
degrees.  

5.  The Veteran's PFS of the right knee has not been 
productive of: ankylosis; recurrent subluxation or lateral 
instability; dislocated, semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joints; 
or malunion of the tibia and fibula.  At worst flexion was 
limited to 90 degrees and extension to no less than zero 
degrees.  

6.  Prior to November 14, 2007, the Veteran's scoliosis of 
the lumbar spine was productive of no more than forward 
flexion of the lumbar spine limited to 30 degrees before the 
onset of pain; no neurological impairment resulting from the 
scoliosis of the lumbar spine has been demonstrated at any 
time; scoliosis has not resulted in incapacitating episodes 
having a total duration of at least six weeks during the past 
year at any time. 

7.  From November 14, 2007, the Veteran's scoliosis of the 
lumbar spine has not been productive of unfavorable ankylosis 
of the entire thoracolumbar spine; no neurological impairment 
resulting from the scoliosis of the lumbar spine has been 
demonstrated at any time; scoliosis has not resulted in 
incapacitating episodes having a total duration of at least 
six weeks during the past year at any time. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, 
as it relates to the issues of entitlement to service 
connection for bilateral hearing loss, post tubulovillous 
adenoma polyp excision, glaucoma, and bronchitis, and the 
issues of higher initial evaluations for seborrheic 
dermatitis with PFB and status post lipoma excision scar of 
the chest, have been met.  38 U.S.C.A.§ 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for PFS of the left knee have not been met at any time 
throughout the course of this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, including Diagnostic Codes 5003, 5019, 5256-5263 
(2008).

3.  The criteria for an evaluation in excess of 10 percent 
for PFS of the right knee have not been met at any time 
throughout the course of the appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
including Diagnostic Codes 5003, 5019, 5256-5263 (2008). 

4.  Prior to November 14, 2007, the criteria for a 40 percent 
disability evaluation, and no higher, for scoliosis of the 
lumbar spine, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5235-5243, 
4.124a, Diagnostic Code 8520 (2008). 

5.  From November 14, 2007, a disability evaluation in excess 
of 40 percent for scoliosis of the lumbar spine has not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, Diagnostic Codes 5235-5243, 4.124a, Diagnostic Code 
8520 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

As it relates to the issues of higher initial evaluations for 
the bilateral knees and the lumbar spine, the Courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that the Veteran's status has 
been substantiated.  In an October 2006 letter, the RO 
provided the Veteran with:  the information or evidence 
necessary to substantiate the claims; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain. 

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). The Veteran was provided with 
notice as to the disability rating and effective date 
elements of the claim in May 2008 and was provided with 
notice as to the specific rating codes in conjunction with 
Vazquez-Flores in June 2008.  Statements of the Veteran 
indicate awareness of the evidence necessary to substantiate 
a claim for a higher evaluation and no further analysis in 
that regard is necessary. 

VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  The claims file 
includes the Veteran's service treatment and personnel 
records, post-service private and VA treatment records, 
reports of VA examination, and the transcript from the 
January 2009 Board hearing.  

The VCAA provisions have been considered and complied with.  
The Veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the Veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Withdrawal of Claims for Service Connection for 
Bilateral Hearing Loss, Post Tubulovillous Adenoma Polyp 
Excision, Glaucoma, and Bronchitis, and Higher Initial 
Evaluations for Seborrheic Dermatitis with PFB and Status 
Post Lipoma Excision Scar of the Chest

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The Veteran withdrew his appeal as to the issues of 
entitlement to service connection for bilateral hearing loss, 
post tubulovillous adenoma polyp excision, glaucoma, and 
bronchitis, and the issues of higher initial evaluations for 
seborrheic dermatitis with PFG and status post lipoma 
excision scar of the chest at his January 2009 Board hearing.  
He placed his request in witting immediately following the 
hearing.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeals and 
they are dismissed without prejudice as it relates to these 
issues.

III.  Increased Evaluations

General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  VA 
should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA 
should resolve any reasonable doubt regarding the degree of 
disability in favor of the claimant.  See 38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, VA should assign the higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.   VA should 
evaluate functional impairment on the basis of lack of 
usefulness and on the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.



The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).



A. Bilateral Knees

The Veteran contends that he is entitled to initial ratings 
in excess of 10 percent for his PFS of the bilateral knees 
due to such symptoms to include, but not limited to, pain, 
limited weight bearing, and grinding joints.   

Historically, service connection was awarded for PFS of the 
bilateral knees in an April 2006 rating decision.  Separate 
noncompensable ratings were assigned from March 2006.  The 
Veteran disagreed and initiated the instant appeal.

In a May 2008 rating decision, the RO increased the 
disability evaluations to 10 percent disabling retroactive to 
the original grant of service connection.  His claims remain 
in appellate status as less the maximum amount available was 
awarded.  AB,  6 Vet. App. At 38.

The Veteran's knees have been rated by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5019, as 10 percent 
disabling.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 5019, bursitis will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

There are other pertinent diagnostic criteria for rating knee 
other disabilities.  Here, however, the objective evidence of 
record does not contain findings of any of the following: 
ankylosis of the knee (rated under Diagnostic Code 5256); 
moderate knee impairment with recurrent subluxation or 
lateral instability (rated under Diagnostic Code 5257); 
dislocated, semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joints (rated under 
Diagnostic Code 5258); or malunion of the tibia and fibula 
with moderate knee disability (rated under Diagnostic Code 
5263).  38 C.F.R. § 4.71a.  As such, ratings under Codes 
5256-5258, and Code 5263, are not for application.

The Board has also considered whether a higher rating is 
warranted based on limitation of full range of motion; 
however, the objective evidence of record does not show 
compensable limitation of flexion.  A compensable rating is 
not warranted for loss of motion on flexion until flexion is 
limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  As for loss of motion on 
extension, based on the evidence of record, the provisions of 
Diagnostic Code 5261 dictate that a higher rating would not 
be warranted as there is no evidence of extension limited to 
15 degrees.  See 38 C.F.R. § 4.71a.  

Based on its review of the medical evidence, the Board finds 
that a rating in excess of 10 percent under Diagnostic Codes 
5019/5003, or any other applicable code (or combination of 
codes), for the Veteran's bilateral knee disability is not 
warranted.  38 C.F.R. §§ 4.7, 4.71a; See also VAOPGCPREC 23-
97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 
(Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

Review of the pertinent medical evidence reveals at the time 
of his November 2005 VA examination, the Veteran denied 
having had injections or surgery on his knees.  He also 
stated that he did not use assistive devices.  He denied 
constant pain, stiffness, swelling, heat, redness, 
instability or locking.  Aggravating factors included lying 
down at night.  Pain kept him from sleeping more than three 
or four hours at night.  This affected his usual occupation 
as a mechanic instructor in that he had to frequently sit and 
limit his standing on concrete.  

Physical examination revealed pain free range of motion from 
0 to 130 degrees on the right and from 0 to 132 degrees on 
the left.  Extension was to 0 degrees without pain.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
knees were positive, bilaterally, for crepitus but were 
negative for anterior and posterior and varus and valgus 
laxity.  Lachman, McMurray, and ballottement testing were 
also negative.  A diagnosis of bilateral PFS was rendered.  

VA outpatient treatment records dated between 2006 and 2007 
contain only sporadic complaints of knee pain.  An entry 
dated in November 2006 notes magnetic resonance imaging (MRI) 
of the knees was negative.  Private medical records were 
devoid of complaints referable to the knees as were VA 
outpatient treatment records dated in 2008. 

Upon VA examination in November 2007, the Veteran indicated 
that he had decreasing mobility and increasing pain since his 
last VA examination.  He reported having constant severe 9/10 
pain with intermittent locking, instability, and swelling.  
He denied any surgery.  Sulindac provided good response.  He 
had attended physical therapy with good response.  The 
Veteran was employed as a mechanic at Fort Jackson.  The pain 
affected his mobility and concentration.  It also affected 
lifting and squatting.  Activities of daily living affected 
included sleeping, dressing, bathing, and toileting.  He 
reported subjective flare-ups of pain that were 10/10, which 
occurred every day and would last all day.  He also used 
orthotics to change his gait and used a TENS unit with good 
response.  

Range of motion was from 0 to 90 degrees, bilaterally.  The 
examiner noted pain upon motion testing.  The knees were not 
additionally limited with repetitive use.  The knees were 
stable with Lachman, drawer, valgus, and varus testing.  He 
had palpable tenderness throughout both knees.  There was 
Grade I mild crepitus and McMurray's was negative for 
meniscal derangement.  X-rays of the knees were negative.  A 
diagnosis of mild bilateral chondromalacia of the knees was 
rendered.  
At his January 2009 hearing, the Veteran testified that his 
knees would become weak.  He noted that they were unstable 
and caused him to lose his balance.  He stated that walking 
aggravated the knees but noted that the pain was always 
there.  He testified that his knee condition affected his 
employability by it forcing him to take days off.  

In light of the Veteran's credible complaints of pain 
experienced in his knees, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the current 10 
percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).   There is no 
objective medical evidence showing that a higher rating is 
warranted under any Diagnostic Code (or combination of Codes) 
used in rating knee disabilities.  While there was some pain 
with range of motion on VA examination performed in 2007, 
there was no evidence of swelling, instability, fatigability, 
incoordination, or deformity of either knee at any time.   As 
noted above, range of motion was at worst zero to 90 degrees 
upon VA examination in 2007.  There was no additional 
functional loss.  

The Board observes that the Veteran has also reported 
instability and subluxation in his knees, but the VA 
examinations have yielded no clinical evidence of subluxation 
or instability.  There have been no objective medical 
findings of any subluxation or instability at the time of 
both VA examinations performed in conjunction with the 
Veteran's claim.  Thus, as stated at the outset, a 
compensable disability evaluation under Diagnostic Code 5257 
would not be warranted.  38 C.F.R. § 4.71a.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent ratings which have been assigned.  See Fenderson, 12 
Vet. App. at 126.  Should the Veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

B.  Lumbar Spine

Rating Criteria for Disabilities of the Spine

Under the VA General Rating Formula, Diseases and Injuries of 
the Spine are rated as follows:  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes: With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008).  

Rating Criteria for Intervertebral Disc Syndrome

Under Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; and with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Disease and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Pertinent rating Criteria for Diseases of the Peripheral 
Nerves

Under DC 8520 relating to the sciatic nerve, where paralysis 
is complete; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely), an 80 disability evaluation is warranted.  
Severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  A 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis, and a 10 percent disability evaluation 
would be warranted for mild incomplete paralysis. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

Analysis

The Veteran contends that he is entitled to an initial rating 
in excess of 20 percent for his scoliosis of the lumbar spine 
prior to November 14, 2007, and in excess of 40 percent 
thereafter due to such symptoms to include, but not limited 
to, radiating pain, spasms, and decreased motion.     

Historically, service connection was awarded for scoliosis of 
the lumbar spine in an April 2006 rating decision.  A 20 
percent rating was assigned from March 2006.  The Veteran 
disagreed and initiated the instant appeal.
In a May 2008 rating decision, the RO increased the 
disability evaluation to 40 percent disabling effective 
November 14, 2007, the date of the VA examination.  His claim 
remains in appellate status as less than the maximum amount 
available was awarded.  AB,  6 Vet. App. At 38.

The Veteran's scoliosis of the lumbar spine has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5239 for 
spondylolisthesis or segmental instability under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Criteria for Disabilities of the Spine listed above.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that an initial 40 percent rating is warranted, 
and no higher, prior to November 14, 2007.  The currently 
assigned 40 percent rating from November 14, 2007, is 
appropriate and no higher rating is warranted.  See 38 C.F.R. 
§ 4.7.  

As an initial matter, the Board has found no evidence of 
intervertebral disc syndrome to warrant an increased 
evaluation based on incapacitating episodes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The Board has also considered 
whether a separate disability rating would be appropriate for 
neurological findings appropriate to the site of the lumbar 
spine under the diagnostic codes pertinent to rating 
neurological disorders.  However, there has been no objective 
evidence of mild incomplete paralysis of the sciatic or 
external popliteal nerves related to the service connected 
scoliosos of the lumbar spine to warrant a separate 
compensable rating.  38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8521.  See Report of VA examination dated in April 2008 
and September 2008 nerve conduction study detailed below. 

The pertinent evidence is as follows.  At the time of a 
November 2005 VA examination, the Veteran reported having the 
onset of lower back pain beginning in 1997.  He indicated 
that he had been treated with Mobic with poor results.  He 
did not use any assistive devices and denied having constant 
pain.  He was unable to walk more than 1/4 mile as a result of 
his condition.  Aggravating factors included bending and 
lifting.  He noted that flare-ups happened two to three times 
per week with pain radiating into the buttocks.  This would 
last one to two hours.  It had an effect on his usual 
occupation as a mechanic instructor in that it forced him to 
become nonweightbearing and frequently change positions.  

Physical examination revealed pain free flexion from 0 to 30 
degrees with pain from 30 to 50 degrees.  Extension was pain 
free from 0 to 10 degrees with pain from 10 to 20 degrees.  
Lateral flexion to the right was pain free from 0 to 20 
degrees with pain from 20 to 30 degrees.  Left lateral 
flexion was pain free from 0 to 18 degrees with pain from 18 
to 28 degrees.  Range of motion was not additionally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive use. 

Examination of the lumbar spine was negative for spasms but 
positive for tenderness.  Straight leg raising was negative, 
bilaterally.  Motor strength was 5/5 with adequate bulk and 
tone throughout.  Sensory was intact to light touch.  Deep 
tendon reflexes were 2+ and symmetrical.  The Veteran's gait 
was antalgic.  A diagnosis of mild scoliosis of the lumbar 
spine was rendered.  

Private treatment records dated in June 2006 contain 
complaints of back pain.  There was some muscle spasm 
palpable over the paraspinal muscle group of the lumbosacral 
spine. Straight leg raising was equivocal.  Knee jerk 
reflexes were 2+.  His gait was normal.  X-rays dated in June 
2006 show T11-12 dextroscoliosis. There was no fracture, 
subluxation, or bony destruction evidence.  The visualized 
remaining osseous structures were otherwise intact.  
Spondylosis was present.

VA outpatient treatment records dated between 2006 and 2008 
were reviewed.  At the time of an October 2006 VA outpatient 
visit, the Veteran complained of low back pain which radiated 
to the top of the right hip.  X-rays were indicative of 
thoracolumbar scoliosis.  Physical examination revealed that 
strength to the lower extremities was normal.  True leg 
lengths were 39 cm.  Thoracic scoliosis was evident on 
examination.  The Veteran was given temporary compensation of 
leg length with a 3/8 inch lift provided for gait 
stabilization.  A diagnosis of scoliosis with apparent and 
functional leg length discrepancy was rendered.  

A January 2007 VA outpatient visit, shows the Veteran was 
seen with complaints of low back pain.  He indicated that he 
was using a back brace.  He stated that climbing stairs 
caused him difficulty.  

The Veteran was afforded an additional VA examination in 
November 2007.  The Veteran reported that since his last 
disability examination he had been having increasing pain 
with radiation to his lower trunk, increasing spasms, 
decreased range of motion, and stiffness.  The Veteran also 
indicated that he had arthritis of his spine.  He stated that 
he now had constant moderate 5/10 pain that radiated into his 
posterior trunk affecting his ability to walk less than one 
mile or to stand for more than 15 minutes.  He denied any 
incapacitating episodes requiring prescribed bed rest.  

The Veteran reported taking Toradol injections for the pain.  
He had a TENS unit and had attended physical therapy for some 
home exercise programs.  The Veteran noted that he took 
Sulindac with poor response and Arthrotec with good response.  

The Veteran was employed as a mechanic at Fort Jackson.  His 
concentration was affected due to the pain.  It slowed him 
down.  He had to change positions frequently.  He needed help 
with lifting, bending, and twisting.  Activities of daily 
living affected included dressing, bathing, toileting, 
sleeping, and driving.  He reported flare-ups of pain 
everyday that were severe, 8/10, and would last all day.  The 
examiner also indicated that the Veteran had reported many 
days lost from work but did not know the exact number.  

Physical examination revealed flexion with pain from 0 to 30 
degrees.  Extension with pain was from 0 to 12 degrees.  Left 
and right lateral flexion was to 10 degrees with pain.  
Rotation could not be performed secondary to pain.  Range of 
motion was not additionally limited following repetitive use.  
Examination of the lumbar spine was positive for mild 
paravertebral muscle spasm and tenderness.  Straight leg 
raising was positive at 20 degrees, bilaterally.  Motor 
examination was 5/5 with adequate strength and tone.  Deep 
tendon reflexes were 2+ and symmetrical.  Sensory was 
diminished with vibration in a stocking pattern on the lower 
left leg.  His gait was antalgic.  The examiner noted that X-
rays taken in November 2005 had revealed spondylosis and 
scoliosis.  

An April 2008 VA neurological examination revealed that the 
distribution of the Veteran's complaints was uncertain since 
he did not have any complaints in the lower extremities other 
than the low back pain.  Motor function testing demonstrated 
no muscle atrophy, no abnormal tone, and no weakness.  
Station and gait were normal.  Knee jerk was 1+ and ankle 
jerk was absent bilaterally.  Primary sensation demonstrated 
a decrease in monofilament light touch and vibration in both 
lower extremities.  This was a common sensorimotor type of 
neuropathy with many causes.  The examiner indicated that 
there was no obvious cause in the Veteran's case.  He opined 
that it was less likely than not due to or aggravated by his 
lumbar spine scoliosis or spondylosis.  

VA outpatient treatment records dated in April 2008 contain 
complaints of back pain.  There were muscle spasms in the 
lumbar paraspinal muscles.  Strength was 5/5.  A September 
2008 private electromyography (EMG)/nerve conduction study of 
the lower extremities revealed normal findings.  

At his January 2009 hearing, the Veteran indicated that his 
pain level for his back had remained constant throughout the 
appeal.  He stated that he had been having the same symptoms 
since his discharge from service.  He reported having 
constant pain in his back.  He also noted having had muscle 
spasm since the onset.  The Veteran reported having been 
given home physical therapy exercises to perform.  He 
testified that his back problems caused him to be in bed 
approximately one week per month.  He noted that his doctor 
had indicated that he should take some time off.  

Resolving reasonable doubt in favor of the Veteran, the 
criteria for a 40 percent disability evaluation have been met 
throughout the course of the appeal.  The Veteran was noted 
to have motion to only 30 degrees of flexion prior to having 
pain at the time of his November 2005 VA examination.  
Moreover, the Veteran has continuously reported having pain 
throughout the course of the appeal.  He has also reported 
having muscle spasms throughout the course of the appeal.  As 
motion was shown to be limited to 30 degrees before pain at 
the November 2005 VA examination and as flexion was again 
reported as limited to 30 degrees at the time of the most 
recent VA examination, the criteria for a 40 percent 
evaluation have been met throughout the course of the appeal.  
While the Board does not doubt that the Veteran's motion is 
limited as evidenced by the above objective medical findings, 
there has been no demonstration that his range of motion has 
been limited to that akin to unfavorable ankylosis of the 
entire thoracolumbar spine.  See definition noted above.  
There has been no demonstration that any of these symptoms 
are attributable to the Veteran's service- connected 
scoliosis of the lumbar spine. 

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The Veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the Veteran's impairment.  There 
has been no additional limitation of motion caused by 
fatigue, weakness, and flare-ups upon repetitive testing.  
Even when considering pain, neither the actual range of 
motion nor any functional limitation, warrants an evaluation 
in excess of 40 percent for limitation of motion based upon 
the appropriate codes governing limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  

Although the Veteran has indicated that he is confined to bed 
rest at least one week out of the month, the record does not 
contain evidence of physician prescribed bed rest.  Thus, an 
evaluation in excess of 40 percent would not be warranted 
based upon incapacitating episodes.  

While the Veteran has reported having radiation to his lower 
extremities, the objective medical findings do not reveal any 
evidence of neurological impairment related to his service-
connected low back disorder.  See Report of VA examination 
dated in April 2008.   Moreover, an EMG study performed in 
September 2008 revealed normal findings for the lower 
extremities.  Thus, an increased evaluation would not be 
warranted based upon neurological impairment.  

In sum, an initial evaluation in excess of 40 percent, to 
include "staged" ratings, is not warranted as the record 
does not contain medical evidence showing that the Veteran's 
low back symptomatology approximates the criteria for the 
next higher rating.  Specifically, the evidence does not show 
symptomatology consistent with unfavorable anklyosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a.  See 
Fenderson, 12 Vet. App. at 126.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.    

C.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's lumbar spine and right and left knee disorders 
are contemplated in the rating schedule.  Moreover, none of 
the VA examiners have indicated that these disabilities have 
caused marked interference with employment.  The disabilities 
have also not required any recent periods of hospitalization.  
No other exceptional factors have been reported.  While the 
Veteran has reported missing time from work, he still remains 
employed on a full-time basis.  

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The appeals as to the issues of entitlement to service 
connection for bilateral hearing loss, post tubulovillous 
adenoma polyp excision, glaucoma, and bronchitis, and the 
issues of higher initial evaluations for seborrheic 
dermatitis with PFB and status post lipoma excision scar of 
the chest, are dismissed.

Entitlement to an initial evaluation in excess of 10 percent 
for PFS of the left knee is denied.  
Entitlement to an initial evaluation in excess of 10 percent 
for PFS of the right knee is denied.  

Prior to November 14, 2007, an initial 40 percent disability 
evaluation, and no higher, for scoliosis of the lumbar spine 
is granted subject to the controlling regulations governing 
monetary awards. 

Entitlement to an evaluation in excess of 40 percent for 
scoliosis of the lumbar spine from November 14, 2007, is 
denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


